DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
This action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/30/2020 is acknowledged. Claims 11-15 are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both power supplier and housing(?) in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ‘170’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The drawing elements are lacking from the drawing, see drawing objection above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (Thomas, US 2010/0198034).
Regarding claim 1, Thomas teaches a bio-signal monitoring device comprising: a sensing patch configured to detect bio-signals and to store the detected bio-signals as data (see entire document, especially Figure 2, [0067] patch device, [0083]-[0084], [0161]); a monitoring patch configured to receive the data when approaching the sensing patch (see entire document, especially [0079]-[0081] data processing module, [0036]-[0037] reader/receiver unit; both individually read on monitoring patch as claimed); and an external device configured to receive the data received by the monitoring patch in real time (see entire document, especially Figure 2 remote terminal, [0008], [0010], [0034], [0035], [0051]-[0052], [0068], [0084]).
Regarding claim 2, Thomas teaches wherein the bio-signal sensing patch comprises a sensor to be inserted into a skin and configured to detect the bio-signals (see entire document, especially [0008], [0050]); a memory configured to store the data output from the sensor (see entire document, especially [0035], [0068], [0080], [0103]); and a short range communicator 
Regarding claim 3, Thomas teaches wherein the bio-signal sensing patch further comprises: a sensor supporter supporting the sensor and to be in contact with the skin (see entire document, especially Figures 10A-C, [0019]-[0021]; [0130]-[0133]); a controller disposed on the sensor supporter and configured to control the memory to store the data output from the sensor (see entire document, especially Figures 10A-C, [0019]-[0021]; [0103], [0130]-[0133]); and a power supplier disposed on the sensor supporter and configured to supply power to the sensor, the memory, and the controller (see entire document, especially [0121]).
Regarding claim 5, Thomas teaches wherein the short range communicator comprises a near field communication (NFC) antenna (see entire document, especially [0007], [0066], [0069], [0081], [0102], [0107], [0109], [0126]-[0127]).
Regarding claim 6, Thomas teaches wherein the monitoring patch comprises a short range communicator configured to receive the data transmitted from the bio-signal sensing patch and to transmit the received data to the external device (see entire document, especially Figure 2 functions of either 220 or 260 as data from 211 to 270 via each, see also [0066], [0083]).
Regarding claim 7, Thomas teaches wherein the short range communicator comprises a near field communication (NFC) antenna (see entire document, especially Figure 2, [0066], [0080], [0083], [0099]).
Regarding claim 8, Thomas teaches wherein the short range communicator further comprises one of Bluetooth, wifi, and zigbee (see entire document, especially Figure 2, [0066], [0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Thomas, US 2010/0198034) as applied to claim 2 above, and further in view of Pushpala et al. (Pushpala, US 2014/0275897).

Pushpala teaches a related system for measuring analytes or other physiological signals, and includes a sensor patch with an array of microneedle filaments for sensing one or more features (see entire document, especially Figures 1A-1B, [0020]-[0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known transdermal electrode for another microneedle array transdermal sensor in order to measure analytes, and includes the ability to measure more than one analyte through such array.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Thomas, US 2010/0198034).
Regarding claim 9, Thomas teaches wherein the monitoring patch comprises: a transmission memory configured to store the data transmitted from the bio-signal sensing patch (see entire document, especially [0069], [0079]-[0085]); a transmission controller configured to control the short range communicator and the transmission memory to store and transmit the data (see entire document, especially [0079]-[0085]); a power supplier configured to supply power to the transmission memory, the short range communicator, and the transmission controller (see entire document, especially [0080]); and a substrate on which the transmission memory, the short range communicator, the transmission controller, and the power supplier are disposed (see entire document, especially [0079] stand-alone device including a housing which includes the underlying material thereof reasonably reads on substrate where all elements are disposed, [0081], [0085] known electronics on boards in listed devices such as phones; in the alternative, 
Regarding claim 10, Thomas teaches wherein the monitoring patch further comprises a display configured to display the data (see entire document, especially [0087], [0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791